Citation Nr: 0737511	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-39 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
private medical treatment provided at Orlando Regional 
Healthcare System in Orlando, Florida, from November 11, 2003 
to November 15, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Medical Center in Tampa, Florida.

In October 2007, the veteran was afforded a hearing before 
the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from November 11, 2003 to November 15, 2003, in 
connection with private hospital emergency room treatment at 
Orlando Regional Healthcare System.

2.  In November 2003, service connection was in effect for 
diabetes mellitus, evaluated as 20 percent disabling; right 
lower extremity peripheral neuropathy, evaluated as 10 
percent disabling; and left lower extremity peripheral 
neuropathy, evaluated as 10 percent disabling.  The combined 
evaluation was 40 percent disabling.

3.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
November 12, 2003 to November 15, 2003 are not met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment provided from November 12, 
2003 to November 15, 2003, at Orlando Regional Healthcare 
System.  Records from Orlando Regional Healthcare System 
indicate that the veteran was brought to the emergency room 
with symptoms of gross hematuria.  

Because the medical expenses incurred from November 12, 2003 
to November 15, 2003 were not authorized, the next 
determination that must be made is whether the veteran is 
entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Unauthorized medical expenses 
may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 
1728 or 1725.

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  To 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical service, all of the three criteria 
under 38 U.S.C.A. § 1728 must be satisfied.  See Malone v. 
Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 17.52, 
17.53, 17.54.  

In November 2003, service connection was in effect for 
diabetes mellitus, evaluated as 20 percent disabling; right 
lower extremity peripheral neuropathy, evaluated as 10 
percent disabling; and left lower extremity peripheral 
neuropathy, evaluated as 10 percent disabling.  The combined 
evaluation was 40 percent disabling.  The veteran does not 
argue, nor do the medical records show, that his medical 
treatment was related in any way to any of his service-
connected disabilities.  Thus, the Board finds that the 
veteran was not treated for a service-connected disability 
from November 12, 2003 to November 15, 2003 nor was the 
condition, for which he was treated, either associated with 
or aggravating an adjudicated service-connected disability.  

In short, the criteria for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.120, which implements the statute at 38 U.S.C.A. 
§ 1728, has not been met.  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A.  § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177.  The provisions of the Act became effective as of 
May 29, 2000. 

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002.

The July 2005 statement of the case (SOC) stated that the 
veteran did not meet 38 U.S.C.A. § 17.1002(c) as VA 
facilities were available.  

The Orange County Fire-Rescue Department EMS report stated 
that the veteran was picked up at 2:30 pm on November 11, 
2003 and transported to Orlando Regional.  His chief 
complaint was hemorrhaging per urination with pain 10 out of 
10.  

Orlando Regional Healthcare System emergency room treatment 
records from November 12, 2003 reveal that the veteran had a 
cystoscopy performed two weeks before, which showed bladder 
cancer.  He had mild hematuria for five days after the 
procedure.  At that time, he stated that he began passing 
blood clots and having urinary retention for a couple days.  
He complained of having severe pain in the penis area.  He 
did not have nausea, vomiting, chest pain, shortness of 
breath, fevers, chills or a cough.  Following a physical 
examination, the veteran was diagnosed as having a gross 
hematuria.  It was noted that the physician was unable to 
perform the entire neurological examination due to the 
veteran's pain.  He was treated with blood transfusions as 
needed and pain management.  A cystoscopy, clot evacuation 
and fulguration of the bladder was performed that day and 
approximately 2 to 3 liters of old burgundy colored clot was 
evacuated.  

In May 2004, the VA chief medical officer reviewed the claims 
file and found that the veteran's claim did not meet the 
requirements above.  The veteran's condition on initial 
evaluation showed vital signs within normal limits, no acute 
signs or symptoms, no acute clinical findings, and 
hemoglobin/hematocrit was 12.7/37.1.  The medical officer 
concluded that a VA facility was feasibly available and was 
offered to the veteran, but he elected to go to the private 
hospital and the veteran's health was stable during the 
emergency room evaluation.

During the October 2007 personal hearing, the veteran stated 
that he had called the VA urology department on November 12, 
2003 in the morning with complaints of inability to urinate 
and passing blood clots.  He spoke to an RN who told him that 
it would pass.  The veteran called again in the afternoon, 
around 2:00 pm, and the nurse told him that if he came in, 
they could put a catheter in that might provide some relief 
until his physician could see him.  

The conversation cited above is important in that it appears 
that the veteran was encouraged by the nurse (Brian) to come 
to the VA medical center in the afternoon for a catheter that 
may have provided some relief to this problem.  The veteran 
chose not to go the VA at that time, and the condition 
worsened, leading to the private treatment that he now asks 
the VA to pay.   

While the veteran indicated at his hearing that there was no 
guarantee that a catheter would have provided some relief 
(transcript at page 12), clearly if the veteran had gone to 
the VA in the afternoon the VA could have attempted to treat 
his condition.  Because the veteran waited, the condition 
became worse.  While Dr. "R." (a VA doctor) may not have 
been at the VAMC, another doctor or nurse may have been able 
to assist the veteran without the need for private medical 
treatment later in the day.

The veteran called the telephone triage at about 3:00 pm and 
was told to go to the nearest emergency room.  He stated that 
he could not even stand up at that point from the pain, so 
his spouse called an ambulance and he was taken to Orlando 
Regional Medical Center.  He described his pain as being very 
severe and he was given strong pain medications for it.  The 
veteran stated that he did not think he would make it to the 
VA facility before it closed for the day as it was about 3:00 
pm.  He stated that he knew he had to make a decision, either 
go to the private emergency room where they could go in and 
find out what was wrong and possibly stop the bleeding or go 
to the VA facility where they could not even keep him there 
overnight.  

The veteran's representative argued that the veteran was 
suffering from severe pain that day and sought immediate care 
based on his good judgment.  The closest VA facility for 
emergent care was 90 miles away, which was not reasonable 
compared to the Orlando Regional Medical Center that was just 
minutes away.  However, the Board must again note that the VA 
suggested to the veteran earlier that day to come into the 
VAMC for treatment that may have avoided private medical 
care.  In this situation it does not become reasonable to 
expect the VA to pay for medical expenses that are not 
related to military service.  

Further, the veteran's contentions that he would not have 
made it to the VA facility on time when he was told to seek 
treatment at 3:00 pm is not supported by the contemporaneous 
EMS records that show he was picked up at 2:30 pm by the 
ambulance.  The veteran, at his hearing, also seems to imply 
that one of the reasons that he sought private care was that 
he had a "total lack of confidence" with the Orlando's 
Urology Department (see transcript at page 10).  His 
statement at this time appears to imply that the veteran made 
a choice to seek private care, rather than indicating that he 
required private medical care. 

In any event, the May 2004 statement from the VA chief 
medical officer who reviewed the veteran's claims file, to 
include his emergency room records, found that the veteran 
was stable and a VA facility was feasibly available, but the 
veteran elected to go to the private facility.  As such, the 
medical officer concluded that reimbursement cannot be 
provided for this episode of care.  The Board finds this 
opinion to be very probative evidence against the veteran's 
claim.  

The Board recognizes that the veteran was experiencing a lot 
of pain when he went to the Orlando Regional Healthcare 
System, however, this fact does not provide a basis for the 
VA to pay for his private medical expenses for a condition 
that has no connection to service.  A VA medical facility was 
feasibly available to him at that time in the morning and 
afternoon, with which he was regularly in contact throughout 
the day before going to the private facility.  Furthermore, 
the veteran stated that he knew he had a choice in which 
facility he could go to and elected to go to the private 
facility.  Therefore, regardless of whether the veteran meets 
the other criteria under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 
1725, there was a VA medical facility feasibly available to 
him.  Thus the veteran cannot be reimbursed under 38 U.S.C.A. 
§ 1728 or 38 U.S.C.A. § 1725.  The totality of the evidence 
in this case suggests that it would have been reasonable for 
the veteran to use the VA facility for his hematuria.

It is important for the veteran to understand that VA care is 
not a health plan that is responsible for treating and paying 
for the treatment of all of his health concerns.  In only 
very limited circumstances can the VA be held to pay for 
treatment from a private hospital for a condition that has no 
connection with the veteran's military service.     

In order to establish entitlement to reimbursement, the 
veteran must satisfy the enumerated criteria.  As reflected 
by the above analysis, the veteran does not satisfy the 
criteria for reimbursement under the applicable laws and 
regulations.  His claim for payment or reimbursement for the 
cost of private emergency treatment from November 12, 2003 to 
November 15, 2003 must be denied.  The evidence is not in 
equipoise so as to warrant application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the VCAA 
and its implementing regulations do not apply to claims for 
benefits governed by 38 C.F.R. Part 17 (the governing 
regulations for reimbursement of private medical expenses).  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

ORDER

Payment or reimbursement of expenses for private medical 
treatment provided at Orlando Regional Healthcare System in 
Orlando, Florida, from November 11, 2003 to November 15, 
2003, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


